As filed with the Securities and Exchange Commission on February 14, 2012 Securities Act File No. 333-61973 Investment Company Act File No. 811-08977 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 25 [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 27 [X] Genworth Financial Asset Management Funds (formerly GE Private Asset Management Funds) (Exact Name of Registrant as Specified in Charter) 2300 Contra Costa Blvd., Suite 600 Pleasant Hill, CA 94523 (Address of Principal Executive Offices) (Zip Code) (800) 664-5345 (Registrant’s Telephone Numbers, Including Area Code) Simi K. Gill Secretary Genworth Financial Asset Management Funds 2300 Contra Costa Blvd., Suite 600 Pleasant Hill, CA 94523 (Name and Address of Agent for Service) With copy to: Mike O’Hare Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b). [] on (date) pursuant to paragraph (b). [] 60 days after filing pursuant to paragraph (a)(1). [] on (date) pursuant to paragraph (a)(1). [] 75 days after filing pursuant to paragraph (a)(2). [] on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment (“PEA”) No.25 to the Trust’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.24 on FormN-1A filed January 31, 2012.This PEANo.25 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.24 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act of 1933, as amended, and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Pleasant Hill, State of California on the 14th day of February, 2012. GENWORTH FINANCIAL ASSET MANAGEMENT FUNDS By: /s/ Carrie E. Hansen Carrie E. Hansen President Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /s/ Carrie E. Hansen President February 14, 2012 Carrie E. Hansen /s/ Starr E. Frohlich Vice President & Treasurer February 14, 2012 Starr E. Frohlich * Gurinder S. Ahluwalia Trustee February 14, 2012 Gurinder S. Ahluwalia * John A. Fibiger Trustee February 14, 2012 John A. Fibiger * Dwight M. Jaffee Trustee February 14, 2012 Dwight M. Jaffee * Douglas A. Paul Trustee February 14, 2012 Douglas A. Paul * By: /s/ Simi K. Gill Simi K. Gill, Secretary Executed by Simi K. Gill on behalf of those indicated pursuant to Power of Attorney filed on January 31, 2011 and incorporated herein by reference. INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
